DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but moot in view of the new grounds of rejection given below. 
In view of the amendments filed 09/02/2022, the prior rejections under 35 U.S.C. §112(b) have been withdrawn. However, the newly amended claim limitation of claims 1 and 14 is indefinite, see rejection below.

Priority
The effective filing date of this application is determined to be 05/31/2020. See non-final office action mailed 06/03/2022 at §§3-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite, “…wherein Mohs hardness of the shell is greater than 2 and the shell is configured to protect the core in a compaction process performed on the electrode composite particles” (emphasis added). The claim limitation is indefinite for several reasons.
Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. 
In the instant case, it is unclear how the person having ordinary skill in the art (“the skilled person”) would test if, “[a] shell is configured to protect the core in a compaction process.” For instance, it’s unclear what degree of, “protection” is needed to meet the claim limitation. It’s unclear if 100% of the particles need to be “protected” (i.e., resist breakage that exposes the core directly to electrolyte) or if an impartial percentage need to be protected. Further, the specification does not provide guidance on this aspect.
Secondly, the parameters of the compaction process are not given, which gives further uncertainty to the scope of protection of the claim limitation, “…the shell is configured to protect the core in a compaction process.” It seems logical that with increasing degrees of pressure in the compaction process, the thickness and/or tensile strength of the shell material would need to increase to be “protected” from the increased pressures. Accordingly, it is further unclear where the boundaries of what constitutes infringement lie.
For at least these reasons, claims 1 and 14 are indefinite. The claim term is interpreted as meaning, “…wherein the shell comprises gold (Au), silicon oxycarbide (SiOC), titanium nitride (TiN), or a combination thereof.” The claim is interpreted in this manner because it is believed that the material that forms the shell largely determines the “protection” of the core. 
Dependent claims 2-13 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200280060A1) in view of Yushin (US20130344391A1) and Zhang (US20200266431A1, which is 102(a)(2) prior art as of the filing date of 07/01/2019, which predates the earliest effective filing date of the present claims).
Regarding claim 1, Kim teaches a composite material (negative active material composite, abstract) for an electrode, comprising:
	a plurality of electrode composite particles ([0078]), wherein each of the electrode composite particles comprises:
	a core (core 3, FIG. 1A; [0047]), comprising:
a carbon matrix (“the core 3 includes crystalline carbon 13, amorphous carbon” ([0047]), FIG. 1A);
		a plurality of active nanoparticles randomly dispersed in the carbon matrix 	(“the core 3… and silicon nanoparticles 11” ([0047]), FIG. 1A); and
a plurality of graphite particles randomly dispersed in the carbon matrix (crystalline carbon 13, FIG. 1A, [0047]; “[t]he crystalline carbon may be at least one of a natural graphite, an artificial graphite, and a combination thereof.” ([0018])).
Kim does disclose a shell covering a surface of the core (coating layer 5, FIG. 1A; [0047]). However, the shell includes amorphous carbon ([0047]). It is believed that Moh’s hardness of amorphous carbon is less than 2 and thus the limitation is not met.
	However, Yushin teaches the deficient limitation. Yushin relates to battery electrode compositions having core-shell composites (abstract) and is thus analogous art. Yushin teaches a composite particle (1900, FIG. 19; [0065]) with a core having a carbon matrix (see [0031], the core is made of carbonized polymer precursors) and a plurality of active nanoparticles (discrete particles 1802, FIG. 19). The composite includes a shell (shell 106, FIG. 19). 
	Yushin similarly teaches a carbon shell, but teaches that the shell made be composed of or comprise a metal-ion permeable shell, including metals and/or ceramics ([0063]). That is, Yushin teaches that a carbon shell may be simply substituted with metals and/or ceramics. Thus, Yushin teaches the limitation wherein the Moh’s hardness of the shell is greater than 2 in the case where a metal and/or ceramic shell is used. If this is not true, then claim 8 would lack full scope of enablement. Moreover, Kim’s carbon shell performs substantially the same function as Yushin’s metal-ion permeable shell, which is to prevent electrolyte from entering the core (see [0059]-[0060] of Kim and [0029] of Yushin). Lastly, teaches nitrides of elements including, inter alia, titanium ([0061]). Thus, Yushin also teaches wherein the shells are titanium nitride (TiN), which meets the interpretation of the claim limitation, “the shell is configured to protect the core in a compaction process performed on the electrode composite particles…” see §112(b) rejections given above, the limitation is interpreted as meaning, “…wherein the shell comprises gold (Au), silicon oxycarbide (SiOC), titanium nitride (TiN), or a combination thereof.” 
	Thus, in one aspect it would have been obvious before the effective filing date of the claimed invention to have modified Kim with that of Yushin to arrive at the claimed invention wherein the composite particles comprise a shell covering a surface of the core, wherein Mohs hardness of the shell is greater than 2 by simply substituting Kim’s carbon shell with the metal and/or ceramic shell of Yushin. See MPEP 2143 §I.B and  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	In another aspect, it would have been obvious before the effective filing date of the claimed invention to have modified Kim by providing the metal and/or ceramic shell on the carbon shell of Kim to arrive at the claimed invention wherein the composite particles comprise a shell covering a surface of the core, wherein Mohs hardness of the shell is greater than 2. The skilled person would have been motivated to do so in order to prevent the active material therein the particles from “expanding outwards” and to have good properties for forming SEI ([0063]), among other reasons (see discussion at [0063]).
	Kim and Yushin do not teach, “wherein a compaction density of an entirety of the electrode composite particles is at least 1.7 g/c.c. after the compaction process.” However, Zhang teaches the deficient limitation. Zhang relates to core-shell particles for electrodes (abstract) and is thus analogous art. Zhang generally teaches the compaction density of their particles is from 1.00 to 2.00 g/cc, which encompasses the claimed range of 1.7 to 2.00 g/cc.
	It is well-known in the art that compaction density of an electrode material produced from particles impacts the performance properties of a lithium ion battery. Zhang teaches this well-known understanding in the art. Zhang teaches that when compaction density is too low, the contact between the active materials becomes reduced, resulting in the transport passage of electrons being blocked. When the compaction density is too high, the porosity in the electrode is remarkably reduced, and the infiltration of electrolyte is deteriorated, resulting in the diffusion passage of lithium ions being blocked. See [0069]. Accordingly, Examiner is of the opinion that Zhang teaches compaction density is a result-effective variable for the transport passage of electrons
 	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, in view of Zhang it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed composite material by routine experimentation, wherein the composite material has a compaction density of an entirety of the composite electrode composite particles of at least 1.7 g/cc.
 Regarding claim 7, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above. Kim is also believed to wherein the active nanoparticles in each of the electrode composite particles contact the carbon matrix without any gap therebetween as shown below.
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, Kim forms their composite particles by disposing graphite particles and silicon nanoparticles in a carbonization precursor (petroleum-based pitch) and solvent, followed by spray-drying and heat treatment (carbonization), see [0127]. Example 1 of the instant application utilizes substantially the same processing, see [0058].
Thus, since Kim teaches a substantially similar process to that of the instant application, it is believed that Kim meets the limitation of claim 7.
Regarding claim 8, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above. Kim teaches wherein the shells are metals or ceramics, see rejection of claim 1 above.
Regarding claim 9, Kim in view of Yushin and Zhang teach the composite material of claim 1 1 as described above. Yushin specifically teaches nitrides of elements including, inter alia, titanium ([0061]). Thus, Yushin also teaches wherein the shells are titanium nitride (TiN). 
Regarding claim 10, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above. Kim also teaches that the shell conformally covers the core, see FIG. 1A of Kim. Yushin also teaches such a conformation, see FIG. 19 of Yushin. Thus, in modifying Kim with Yushin by simply substituting the carbon shell of Kim with the metal and/or ceramic shell of Yushin (see rejection of claim 1 above), the skilled person would have necessarily arrived at the claim limitation because both references teach the limitation.
Regarding claim 11, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above. Kim also teaches wherein the shell of each of the electrode composite particles directly contacts the carbon matrix of the core, see FIG. 1A of Kim. Yushin also teaches the limitation, see FIG. 19 of Yushin. Thus, in modifying Kim with Yushin by simply substituting the carbon shell of Kim with the metal and/or ceramic shell of Yushin (see rejection of claim 1 above), the skilled person would have necessarily arrived at the claim limitation because both references teach the limitation.
Regarding claim 12, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above. Kim does not explicitly teach wherein a thickness of the shell of each of the electrode composite particles is from 50 nm to 2000 nm (i.e., 2 µm).
However, Kim teaches that the shell has a thickness from 1 nm to 900 nm ([0021]), which overlaps with the instantly claimed range from 50 to 2000 nm. Thus, where the carbon shell of Kim is simply substituted with the metal and/or ceramic shell of Yushin, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention because overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I.
Regarding claim 13, Kim in view of Yushin and Zhang teach the composite material of claim 1  as described above. Kim also teaches wherein a surface of the core of each of the electrode composite particles is partially exposed from the shell (see [0043]).
Regarding claim 14, Kim teaches a rechargeable battery electrode (negative electrode, [0078]) comprising:
	a plurality of electrode composite particles ([0078]), wherein each of the electrode composite particles comprises:
	a core (core 3, FIG. 1A; [0047]), comprising:
a carbon matrix (“the core 3 includes crystalline carbon 13, amorphous carbon” ([0047]), FIG. 1A);
		a plurality of active nanoparticles randomly dispersed in the carbon matrix 	(“the core 3… and silicon nanoparticles 11” ([0047]), FIG. 1A); and
a plurality of graphite particles randomly dispersed in the carbon matrix (crystalline carbon 13, FIG. 1A, [0047]; “[t]he crystalline carbon may be at least one of a natural graphite, an artificial graphite, and a combination thereof.” ([0018])).
Kim does disclose a shell covering a surface of the core (coating layer 5, FIG. 1A; [0047]). However, the shell includes amorphous carbon ([0047]). It is believed that Moh’s hardness of amorphous carbon is less than 2 and thus the limitation is not met.
	However, Yushin teaches the deficient limitation. Yushin relates to battery electrode compositions having core-shell composites (abstract) and is thus analogous art. Yushin teaches a composite particle (1900, FIG. 19; [0065]) with a core having a carbon matrix (see [0031], the core is made of carbonized polymer precursors) and a plurality of active nanoparticles (discrete particles 1802, FIG. 19). The composite includes a shell (shell 106, FIG. 19). 
	Yushin similarly teaches a carbon shell, but teaches that the shell made be composed of or comprise a metal-ion permeable shell, including metals and/or ceramics ([0063]). That is, Yushin teaches that a carbon shell may be simply substituted with metals and/or ceramics. Thus, Yushin teaches the limitation wherein the Moh’s hardness of the shell is greater than 2 in the case where a metal and/or ceramic shell is used. If this is not true, then claim 8 would lack full scope of enablement. Moreover, Kim’s carbon shell performs substantially the same function as Yushin’s metal-ion permeable shell, which is to prevent electrolyte from entering the core (see [0059]-[0060] of Kim and [0029] of Yushin). Lastly, teaches nitrides of elements including, inter alia, titanium ([0061]). Thus, Yushin also teaches wherein the shells are titanium nitride (TiN), which meets the interpretation of the claim limitation, “the shell is configured to protect the core in a compaction process performed on the electrode composite particles…” see §112(b) rejections given above, the limitation is interpreted as meaning, “…wherein the shell comprises gold (Au), silicon oxycarbide (SiOC), titanium nitride (TiN), or a combination thereof.” 
	Thus, in one aspect it would have been obvious before the effective filing date of the claimed invention to have modified Kim with that of Yushin to arrive at the claimed invention wherein the composite particles comprise a shell covering a surface of the core, wherein Mohs hardness of the shell is greater than 2 by simply substituting Kim’s carbon shell with the metal and/or ceramic shell of Yushin. See MPEP 2143 §I.B and  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	In another aspect, it would have been obvious before the effective filing date of the claimed invention to have modified Kim by providing the metal and/or ceramic shell on the carbon shell of Kim to arrive at the claimed invention wherein the composite particles comprise a shell covering a surface of the core, wherein Mohs hardness of the shell is greater than 2. The skilled person would have been motivated to do so in order to prevent the active material therein the particles from “expanding outwards” and to have good properties for forming SEI ([0063]), among other reasons (see discussion at [0063]).
	Kim and Yushin do not teach, “wherein a compaction density of an entirety of the electrode composite particles is at least 1.7 g/c.c. after the compaction process.” However, Zhang teaches the deficient limitation. Zhang relates to core-shell particles for electrodes (abstract) and is thus analogous art. Zhang generally teaches the compaction density of their particles is from 1.00 to 2.00 g/cc, which encompasses the claimed range of 1.7 to 2.00 g/cc.
	It is well-known in the art that compaction density of an electrode material produced from particles impacts the performance properties of a lithium ion battery. Zhang teaches this well-known understanding in the art. Zhang teaches that when compaction density is too low, the contact between the active materials becomes reduced, resulting in the transport passage of electrons being blocked. When the compaction density is too high, the porosity in the electrode is remarkably reduced, and the infiltration of electrolyte is deteriorated, resulting in the diffusion passage of lithium ions being blocked. See [0069]. Accordingly, Examiner is of the opinion that Zhang teaches compaction density is a result-effective variable for the transport passage of electrons
 	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, in view of Zhang it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed composite material by routine experimentation, wherein the composite material has a compaction density of an entirety of the composite electrode composite particles of at least 1.7 g/cc. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200280060A1) in view of Yushin (US20130344391A1) and Zhang (US20200266431A1), and further in view of Cho (US20170047580A1).
Regarding claim 2, Kim in view of Yushin and Zhang teach the composite material of claim 1 as described above.
Kim does not necessarily teach wherein each of the active nanoparticles comprises an active material and a protective layer covering the active material, wherein the protective layer is an oxide, a carbide or a nitride of the active material.
However, Cho teaches the deficient limitations. Cho relates to silicon nanoparticles for use as a negative active material in lithium secondary batteries (abstract) and is thus analogous art. Cho teaches silicon nanoparticles (nano-sized silicon particles, [0005]) having an oxide layer (claim 15, [0049], 100M, FIG. 5B) and silicon carbide (claim 16, [0050], 100N, FIG. 5B). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the silicon nanoparticles of Kim with the oxide/carbide layer of Cho in order to restrain volume expansion caused by lithiation ([0049]).
Regarding claim 3, Kim in view of Yushin, Zhang and Cho teach the composite material of claim 2 as described above. Kim also teaches wherein the active material is selected from the group consisting of group IVA elements (see claim mapping above, the active nanoparticles are silicon nanoparticles, and silicon is a group IVA element).
Regarding claim 4, Kim in view of Yushin, Zhang and Cho teach the composite material of claim 2 as described above. Kim as modified by Yushin and Cho would necessarily result in wherein the protective layer in each of the active nanoparticles contacts the active material covering by the protective layer without any gap therebetween. See FIGS. 5B-5C of Cho. 
Regarding claims 5 and 6, Kim in view of Yushin, Zhang and Cho teach the composite material of claim 2 as described above.
None of Kim, Yushin, and Cho explicitly teach wherein a volume percentage of the protective layer in each of the active nanoparticles is smaller than 23.0% (claim 5), or wherein the volume percentage of the protective layer in each of the active nanoparticles is smaller than or equal to 10.0% (claim 6). 
However, Cho teaches that the thickness of the oxide and carbide layer may range from 0.5 to 20 nanometers ([0049]). Kim’s silicon nanoparticles have an average particle diameter of 50 to 150 nanometers. Assuming the shape of a sphere, the volume fraction of a shell layer can be calculated as follows:
                
                    
                        
                            V
                        
                        
                            f
                            ,
                             
                            s
                            h
                            e
                            l
                            l
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    
                                        
                                            D
                                            -
                                            2
                                            t
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                        
                            3
                        
                    
                
            
where D is the total diameter of the particle and t is the thickness of the shell layer. Thus, by applying the oxide/carbide layer to Kim’s nanoparticles, at the lowest shell thickness (0.5 nm) and the largest average particle diameter (150 nm), the volume fraction is about 2%. Thus, when applying the oxide layer of Cho to the particles of Kim, the volume fraction is as low as 2%, which meets the limitation of both claims. 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein a volume percentage of the protective layer in each of the active nanoparticles is smaller than 23.0% (claim 5), or wherein the volume percentage of the protective layer in each of the active nanoparticles is smaller than or equal to 10.0% (claim 6). The skilled person would have been motivated to do so in order to provide the restraining function to the silicon nanoparticles (see rejection of claim 2 above) while also having an appropriate thickness within a range in which energy density is not decreased ([0049]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721